November 25, 1902,
The sole question made in this case is whether or not, in estimating the aggregate debt mentioned in the last clause of sec. 5, of art. X., of the Constitution of this State, the State debt is to be apportioned in order to determine whether the proposed issue of bonds to the amount of fifteen thousand dollars by the Lancaster School District will exceed the "fifteen per cent. limitation" contained in said section. Upon a careful consideration of the terms of the section of the Constitution above mentioned, this Court is of opinion that, in the clause of the Constitution here in question, reference was intended only to the debts of "the several political divisions or municipal corporations" of this State "covering or extending over the same territory or parts thereof," as the debts to be taken into consideration in determining whether a proposed issue of bonds would exceed the "fifteen per cent. limitation" prescribed in said section, and that the State debt is not to be apportioned to any such political division or municipal corporation as a part of the debt to be estimated in ascertaining whether or not such limitation has been reached. Although it is not in express terms so decided in the case of Todd v. Laurens, 48 S.C. 404, 26 S.E.R., 682, yet the question here made is in effect decided as above concluded by necessary implication from the language used by this Court in that case.
It is, therefore, adjudged, that the decree of the Circuit Court herein be affirmed.